Citation Nr: 0800774	
Decision Date: 01/08/08    Archive Date: 01/22/08	

DOCKET NO.  03-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a hiatal hernia with 
accompanying reflux. 

(The issues of service connection for coronary artery 
disease, Type II diabetes mellitus, and chronic tinnitus will 
be the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to October 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

This case was previously before the Board in February 2005, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

A hiatal hernia (with accompanying reflux) is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
veteran's period of active military service.  


CONCLUSION OF LAW

A hiatal hernia (with accompanying reflux) was not incurred 
in or aggravated by active military service.  
38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
testimony at a hearing before the undersigned Veterans Law 
Judge in June 2004, as well as service medical records, and 
both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for a 
hiatal hernia with accompanying reflex disease.  In pertinent 
part, it is contended that the veteran's current hiatal 
hernia had its origin during his period of active military 
service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a hiatal hernia.  At the time of a service 
separation examination in May and June 1989, the veteran's 
abdomen and viscera were within normal limits, and no 
pertinent diagnosis was noted.  In point of fact, in an entry 
of mid-May 1989, it was specifically noted that the veteran 
did not have a hernia.  The service medical records clearly 
provide evidence against this claim.  

The earliest clinical indication of the presence of reflux 
disease is revealed by a VA record of hospitalization dated 
in November 2000, more than 10 years following the veteran's 
discharge from service, at which time he gave a history of 
"gastric reflux."  A hiatal hernia was first clinically 
documented no earlier than June 2002, almost 13 years 
following the veteran's discharge from service, at which time 
he underwent a VA upper gastrointestinal examination.  
Significantly, on neither of those occasions was the 
veteran's hiatal hernia/reflux disease linked to his period 
of active military service.  Nor has subsequent evidence 
provided any such link.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's hiatal hernia with 
accompanying reflux, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for that disability must be denied.  

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before the undersigned Veterans Law Judge in June 
2004.  Such testimony, while informative, is regrettably not 
probative when taken in conjunction with the entire evidence 
presently on file.  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, did not provide a persuasive basis for a grant 
of the benefit sought in light of the evidence as a whole.  

Simply stated, the Board finds that the veteran's statements 
are outweighed by the service and post-service medical 
record, clearly indicating a disorder that began many years 
after service. 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  More specifically, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession pertaining to the claim.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
February 2002 and July 2003.  In those letters, VA informed 
the veteran that, in order to substantiate his claim for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions. 

As to informing the appellant of which information and 
evidence he was to provide to VA, and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him that it had a duty to obtain any records held by 
any federal agency.  It also informed him that on his behalf, 
VA would make reasonable efforts to obtain records which were 
not held by any federal agency, such as records from private 
doctors and hospitals.  The RO informed the veteran that he 
could obtain private records himself, and submit them to VA.  
Finally, he was told to submit any evidence in his possession 
pertaining to his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the appellant's service 
medical records, as well as VA and private inpatient and 
outpatient treatment records and examination reports. The 
veteran also appeared at a hearing before the undersigned 
Veterans Law Judge in June 2004.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

ORDER

Service connection for a hiatal hernia with accompanying 
reflux is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


